People v Espinoza (2015 NY Slip Op 00637)





People v Espinoza


2015 NY Slip Op 00637


Decided on January 26, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 26, 2015

Mazzarelli, J.P., Renwick, DeGrasse, Richter, Clark, JJ.


14048 4217/10

[*1] The People of the State of New York, Respondent,
vAaron Espinoza, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Joanne Legano Ross of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Hope Korenstein of counsel), for respondent.

Judgment, Supreme Court, New York County (Gregory Carro, J.), rendered November 28, 2012, convicting defendant, upon his plea of guilty, of aggravated unlicensed operation of a motor vehicle in the first degree, and sentencing him to a term of 45 days and a $500 fine, unanimously affirmed.
The record establishes that defendant's plea was entered knowingly, intelligently and voluntarily (see People v Harris, 61 NY2d 9, 16-19 [1983]; compare People v Tyrell, 22 NY3d 359 [2013])). The alleged deficiency in the plea allocution did not constitute a mode of proceedings error or call into question the voluntariness of the plea.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 26, 2015
CLERK